[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                    FILED
                      ________________________         U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              June 2, 2006
                           No. 05-15711                     THOMAS K. KAHN
                       Non-Argument Calendar                    CLERK
                     ________________________

                         BIA No. A79-453-686

JOSE GABRIEL CASTRO VARGAS,


                                                                   Petitioner,


                                 versus


U.S. ATTORNEY GENERAL,


                                                                 Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      _________________________

                             (June 2, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
       Jose Gabriel Castro-Vargas seeks review of the Board of Immigration

Appeals’ (“BIA”) decision affirming without opinion the immigration judge’s

(“IJ”) order denying asylum and withholding of removal under the Immigration

and Nationality Act (“INA”), and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment

(“CAT”).1

       On appeal, Castro-Vargas argues that the IJ erred in denying his application

because he demonstrated that he is a refugee as defined under U.S. immigration

law by providing testimonial evidence that he has a well-founded fear of

persecution should he be forced to return to Colombia. Specifically, he contends

that the IJ erred in finding that he did not satisfy his burden of proof because the

court found that his testimony was credible, and the evidence demonstrates that he

has views against the Revolutionary Armed Forces of Colombia (“FARC”), the

FARC has threatened him because of his views, and the FARC will follow through

with its threats. He further contends that the record shows that he faces a serious

risk of being kidnapped or killed should he return to Colombia.




       1
          Castro-Vargas did not raise any argument regarding the denial of his claim for CAT
relief on appeal. Therefore, that issue has been abandoned. Sepulveda v. U.S. Att’y Gen., 401
F.3d 1226, 1228 n.2 (11th Cir. 2005) (holding that, where an appellant fails to raise arguments
regarding an issue on appeal, that issue is deemed abandoned).
                                                 2
      We review the IJ’s decision in this case, not the BIA’s, because the BIA

affirmed the IJ’s decision without opinion, thereby making the IJ’s decision the

final agency determination. See 8 C.F.R. § 1003.1(e)(4); Mendoza v. U.S.

Attorney Gen., 327 F.3d 1283, 1284 n.1 (11th Cir. 2003).

      The IJ’s factual determinations are reviewed under the substantial evidence

test, and we “must affirm the [IJ’s] decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Al Najjar

v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (quotation omitted).

      Based upon this record, we conclude that substantial evidence supports the

IJ’s decision that Castro-Vargas was not entitled to asylum or withholding of

removal under the INA. Because Castro-Vargas did not show that he suffered past

persecution or that he has a well-founded fear of future persecution based on a

protected ground, he did not establish eligibility for asylum. Accordingly, Castro-

Vargas also failed to establish eligibility for withholding of removal. See Al

Najjar, 257 F.3d at 1292-93.

      PETITION DENIED.




                                           3